NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         MAR 20 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

BRENT NICHOLSON, an individual,                  No.    18-35045

                Plaintiff-Appellant,             D.C. No. 2:12-cv-01121-RSL

 v.
                                                 MEMORANDUM*
THRIFTY PAYLESS, INC., a California
corporation; RITE AID CORPORATION, a
Delaware corporation,

                Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert S. Lasnik, District Judge, Presiding

                       Argued and Submitted March 7, 2019
                               Seattle, Washington

Before: GOULD and PAEZ, Circuit Judges, and JACK,** District Judge.

      Brent Nicholson appeals the district court’s judgment, on remand from this

court, holding him personally liable for attorneys’ fees in a diversity action against

Thrifty Payless, Inc., and Rite Aid Corp. We have jurisdiction under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Janis Graham Jack, United States District Judge for
the Southern District of Texas, sitting by designation.
§ 1291. We review de novo questions of law concerning entitlement to attorneys’

fees, and we review the amount of fees for an abuse of discretion. PSM Holding

Corp. v. Nat’l Farm Fin. Corp., 884 F.3d 812, 828 (9th Cir. 2018). We reverse

and remand.

      Under California and Washington law, Nicholson may not be held

personally liable for attorneys’ fees under a fee provision in lease agreements to

which he was not a party. See Cal. Civ. Code § 1717; Wash. Rev. Code

§ 4.84.330; Real Prop. Servs. Corp. v. City of Pasadena, 30 Cal. Rptr. 2d 536, 539

(Cal. Ct. App. 1994) (holding that, generally, “attorney’s fees are awarded only

when the . . . lawsuit is between signatories to the contract”); see also 4518 S.

256th, LLC v. Karen L. Gibbon, P.S., 382 P.3d 1, 12 (Wash. Ct. App. 2016)

(noting that "one must be a party to the contract" to be entitled to an award under §

4.84.330). Neither of two exceptions allowing a fee to be awarded to, or payable

by, a non-party applies because Nicholson did not stand in the shoes of the limited

liability companies that were parties to the leases, and he was not a third-party

beneficiary of the leases. See Cargill, Inc. v. Souza, 134 Cal. Rptr. 3d 39, 42 (Cal.

Ct. App. 2011) (setting forth exceptions); Blickman Turkus, LP v. MF Downtown

Sunnyvale, LLC, 76 Cal. Rptr. 3d 325, 356 (Cal. Ct. App. 2008) (noting that “a

nonsignatory seeking relief as a third party beneficiary may recover fees under a

fee provision only if it appears that the contracting parties intended to extend such


                                          2
a right to one in his position” (emphasis in original)). We therefore reverse the

district court’s judgment finding Nicholson personally liable for attorneys’ fees.

      We remand for the district court to address the disposition of funds held in

escrow.

      REVERSED and REMANDED.




                                          3